PER CURIAM.
Appellant appeals from an adverse final judgment for the plaintiff below, Henry H. Rutkin.
Appellant argues that the trial court erred in not granting his motion to dismiss because plaintiff failed to join the Associated Doctors Hospital, Inc., as an indispensable party to this action.
We have reviewed the briefs and record on appeal in light of this contention and find it to be without merit.
Appellant’s second point for reversal is based on the failure of an alleged condition precedent in a contract. The alleged contract was in writing but was not signed by either party. There is a receipt dated August 7, 1967 executed by Francis J. Campbell, M.D., in the record. This is the only sufficient evidence of any written agreement between these parties.
We hold there was insufficient proof of a breach of a condition precedent in any contract between these parties. See Premium Groves, Inc. v. Grand Island Citrus Co-op., Inc., Fla.App.1965, 175 So.2d 551.
The final judgment is, therefore,
Affirmed.